Citation Nr: 0029246	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-22 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
headaches.  

2. Entitlement to an increased (compensable) rating for a 
thoracic spine disorder.  

3. Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 10 percent disabling.  

4. Entitlement to an increased (compensable) rating for shin 
splints of the right leg.  

5. Entitlement to an increased (compensable) rating for shin 
splints of the left leg.  

6. Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1994 to 
March 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present appeal arises 
from a February 1999 rating decision, in which the RO denied 
the veteran an increased rating for headaches, evaluated as 
noncompensable, with an effective date from March 1996.  The 
veteran filed an NOD in June 1999, and an SOC was issued by 
the RO in October 1999.  The veteran filed a substantive 
appeal in November 1999.  

The Board notes that the issues with respect to a thoracic 
spine disorder, cervical spine disorder, bilateral shin 
splints, and sinusitis, will be discussed in the Remand 
section of this decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  


2. The veteran has reported that her headaches are 
characterized by incapacitating attacks, which have 
occurred between six and 10 times within the last five 
months. 

3. The evidence is in approximate balance as to whether the 
veteran's headaches are manifested by characteristic 
prostrating attacks occurring on an average of once a 
month over several months.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
schedular criteria for a 30 percent rating for headaches have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that she was noted to suffer from bilateral shin splints with 
activity, as well as severe headaches associated with 
sinusitis.  In addition, the veteran was diagnosed with 
whiplash following a motor vehicle accident.  

In December 1996, the veteran submitted to the RO a VA Form 
21-526 (Veteran's Application for Compensation or Pension) in 
which she filed claims, inter alia, for a bent vertebrae, 
severe headaches, and shin splints.  

In March 1997, the veteran was medically examined for VA 
purposes.  During a neurological evaluation, she reported 
having been in a motor vehicle accident four months 
previously, and having suffered from headaches since that 
time.  The headaches were noted to occur three times a month, 
and lasted up to four or five hours until the veteran went to 
sleep.  The pain was described as sharp and throbbing, and 
situated in her occipital area, as well as her shoulders and 
neck.  The examiner's diagnosis was headaches, with no 
neurological sequelae.  

During a general medical examination that same month, March 
1997, the veteran reported suffering from shin splints.  She 
indicated that her shins became sore with weight-bearing and 
vigorous walking.  On clinical evaluation, there was no 
tenderness.  The veteran also complained of some spasms and 
soreness about the back of her neck.  On clinical evaluation, 
there was no tenderness over the cervical spine, range of 
motion was normal, the veteran could raise her shoulders 
against resistance and rotate them fully without pain, and 
there was no tenderness over the thoracic vertebrae.  A 
radiographic study of the veteran's cervical spine revealed 
slight kyphotic angulation of C4 and C5.  The examiner's 
diagnosis included shin splints and whiplash injury to the 
neck, with no abnormality of the cervical spine.  

In a June 1997 rating decision, the RO service connected the 
veteran for bilateral shin splints, assigning noncompensable 
disability evaluations.  In addition, the RO denied the 
veteran service connection for a neck disorder and headaches.  

In July 1997, the veteran submitted a statement in which she 
discussed her car accident in service, and further reported 
that, as a result of the accident, she was still suffering 
from headaches that lasted for more than four hours a day.  
She also reported that her back ached after prolonged sitting 
or standing.  In addition, the veteran indicated that, after 
her accident, she was treated by a chiropractor.  

Along with her statement, the veteran also submitted a 
medical report from Kenneth Vieregge II, D.C., dated in 
January 1996.  Dr. Vieregge stated that he had seen the 
veteran in November 1995, and that she had reported being 
involved in a car accident when her car was rear-ended by 
another vehicle.  He indicated that, at the time of 
evaluation, the veteran was complaining of severe neck pain 
radiating into the trapezius bilaterally, headaches, tingling 
in the fingers and toes, and a dull pain in the mid-thoracic 
spine.  Dr. Vieregge also reported that radiographic studies 
had revealed a mild break in Georgia's line at the C5 and C6 
area, with approximately one millimeter posterior 
displacement of C5.  Soft tissue findings were unremarkable.  
Dr. Vieregge's diagnosis included acceleration/deceleration 
injury, cervical sprain with associated paravertebral muscle 
spasm of the cervical spine, and post-traumatic headaches.  
The RO also received treatment records from Dr. Vieregge, 
dated from November 1995 to January 1996.  In particular, the 
records noted continued improvement in the veteran's cervical 
and thoracic conditions, until a second motor vehicle 
accident in January 1996.  

In August 1997, the veteran was medically examined for VA 
purposes.  On neurological evaluation, she reported suffering 
from headaches three or four times a week, and that, once a 
week, the pain forced her to have to lay down for about an 
hour.  The veteran indicated that the headaches started in 
her forehead and went up over the back of her head, and were 
especially brought on if she stood for a long time.  They 
were noted as becoming worse with activity and noise, and 
relieved if she lay down and took Motrin.  The examiner's 
diagnosis was headaches secondary to whiplash injury.  

The veteran also underwent a VA spinal evaluation that same 
month.  She reported improvement in the pain in her neck and 
back with physiotherapy, but stated that, after such 
treatment had stopped, she had suffered a recurrence of her 
symptoms.  The veteran indicated that she had a sharp pain at 
the back of her neck and at the base of the skull, and that, 
if this pain persisted, it would spread into a headache 
pattern both in the back of her head and to the temples.  She 
also reported some discomfort in the upper part of her back 
between her shoulders.  On clinical evaluation, there was no 
point tenderness and no trigger points on examination of the 
muscles of the neck.  The veteran had a full range of motion 
of the cervical spine, symmetrical deep tendon reflexes of 
the upper extremities, and no sensory deficit.  There was no 
tenderness to percussion over the thoracic spine or 
perithoracic muscles.  The examiner's diagnosis was 
"strained cervical symptomatic normal examination", and 
"strained symptomatic thoracic, normal."  The examiner 
additionally noted that the veteran's complaints were 
consistent with her accident, although examination of the 
neck and thoracic spine had been normal, except for 
subjective complaints.  Furthermore, the examiner indicated 
that the veteran did not indicate that there were any 
episodes of flare-ups, weakness, or disability beyond that 
observed at the examination.  


In a December 1997 rating decision, the RO service connected 
the veteran for headaches, as well as cervical and thoracic 
spine disorders.  

In July 1998, the veteran submitted a statement to the RO, in 
which she reported that she was currently attending school 
four hours a day, and that the pain associated with her 
disabilities continued to worsen.  The veteran reported 
carrying her books with great difficulty, and that it was 
difficult for her to sit for any extended period of time.  
She indicated that she suffered from excruciating back and 
neck pain, and that she could not hold her head down when 
writing, without incurring sharp pains in her neck and a 
resulting headache.  To cope with her pain, the veteran 
reported that she was forced to lie down for an hour.  This 
was an everyday event, sometimes occurring two to three times 
a day.  In addition, the veteran indicated that, when she 
walked around school, she experienced severe throbbing pain 
in her shins, and her knees swelled up.  This, she reported, 
occurred after walking from class to class.  She said she 
compensated for this pain by walking at a slower than normal 
pace.  

In October 1998, the veteran underwent another VA 
examination.  During a neurological evaluation, there were no 
abnormal findings reported, and the examiner's diagnosis was 
post-traumatic neck and backaches, neurologically negative; 
and post-traumatic headaches, neurologically negative.  
During a skeletal evaluation, the veteran complained of daily 
posterior cervical pain radiating into the occipital region 
of the spine and between her shoulder blades, and stated that 
these symptoms were aggravated by prolonged sitting or 
reading.  Furthermore, she reported experiencing intermittent 
pain in both calves, which was increased by physical activity 
and walking.  On clinical evaluation, the veteran exhibited a 
normal cervical range of motion with no tenderness, as well 
as a full range of motion of both shoulders.  

In addition, evaluation of the thoracic spine revealed 
tenderness to palpation over the intrascapular musculature 
along the vertebral border of the right and left scapulae.  
Evaluation of the lower legs revealed tenderness to palpation 
over the anterior tibial compartment musculature opposite the 
middle third of the tibial shafts.  There was no measurable 
increased circumference of the calves at the point of 
tenderness opposite the middle third of the right and left 
tibial shafts.  An associated X-ray of the right and left 
tibias did not show evidence of calcification along the 
lateral borders of the tibial shafts.  The examiner's 
impression was acute cervical strain, intrascapular 
myofascitis, and bilateral shin splints.  

In January 1999, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which she 
indicated that she had experienced headaches for the past 
three years since her car accident, and that she also 
experienced neck spasms.  In addition, the veteran complained 
of shoulder blade pain, and that the pain, along with her 
headaches, occurred daily.  She also reported severe 
throbbing in her shins.  Furthermore, the veteran indicated 
that, since her husband was in military service, she was 
receiving treatment at Womack Army Hospital and Team Medical 
Facility 13.  

In an additional statement to the RO, received in April 1999, 
the veteran reiterated contentions previously made with 
respect to her shin splints, and her neck and back.  She also 
noted that she had not worked since February of 1998, because 
she was unable to stand for long periods because of 
unbearable pain.  In addition, the veteran submitted Womack 
Army Hospital medical records, dated from December 1997 to 
April 1999.  These records noted the veteran's treatment for 
sinusitis.  

In May 1999, the veteran again underwent VA medical 
examination.  During a neurological evaluation, she 
complained of severe headaches at least three to four times a 
week, lasting more than two to three hours at a time.  They 
were located in the occipital area, and described as a dull 
and steady pain, the onset being physical exertion, relieved 
only by laying down.  In addition, the veteran reported that 
she was attending school, and in the past five months had 
become incapacitated for some six days due to headache pain.  
The examiner's diagnosis was muscle contraction headaches, no 
neurological sequelae.  

The veteran also underwent a spinal examination.  She 
reported continued neck pain, which occurred almost every 
day, especially when driving her car, or bending over her 
desk to do her class work.  She reported no other symptoms.  
In addition, the veteran complained of thoracic spine pain, 
aggravated by sitting for more than one hour.  On clinical 
evaluation, the veteran's cervical spine was minimally tender 
from C1-C5, without tenderness along the C6-7 area.  The 
veteran reported feeling pain when attempting to touch her 
chin to her chest, but was able to touch her chin to her 
shoulders, and could bend so that her ears could touch her 
shoulders.  She complained of discomfort when completing 
these tests.  Evaluation of the thoracic spine reflected 
slight tenderness to palpation between the scapulae 
bilaterally.  The veteran complained of discomfort when 
rotating the spine, although there was no limitation of 
motion.  The examiner's diagnosis was cervical spine strain 
with residuals, and thoracic spine strain with residuals.  

The veteran also underwent a joints examination.  She 
complained of tenderness with respect to both of her shins 
from her ankles up to her knees.  She said her shins became 
aggravated with pain and/or swelling, if she walked more than 
a mile, whether walking at school or shopping.  She contended 
that she suffered from these symptoms at least three times a 
week.  On clinical evaluation, the veteran's shins were 
normal in appearance.  There was no obvious swelling or 
redness reported.  There was no tenderness over the knee 
joint; or tenderness, redness, or swelling noted over the 
lateral or posterior aspects of the lower legs bilaterally.  
The examiner's diagnosis was shin splints by history, with 
residual tenderness on the shins.  

In October 1999, the veteran submitted to the RO a VA Form 9 
(Appeal to Board of Veterans' Appeals), in which she 
particularly noted that she experienced pain and limitation 
of motion of her cervical spine and thoracic spine.  
Additionally, she reported that she could not go to the 
hospital every time she had pain, because she had 
responsibilities with school and her children, and thus she 
took Naprosyn and Motrin.  The veteran also reported that she 
had been diagnosed at Womack Army Medical Center in December 
1997 with migraine headaches, and had been prescribed Midrin.  
She stated that she had been incapacitated for six to ten 
days in the last five months.  




II.  Analysis

The veteran has asserted that her service-connected headaches 
are more severe than previously evaluated.  The Board is 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).  In this regard, we recognize that several items 
of pending legislation contain amendments to section 5107; in 
this case, we find that the RO's development action has 
generated sufficient evidence to satisfy the obligations 
embodied in all those provisions.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The RO has assigned a noncompensable evaluation for the 
veteran's headaches, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8100.  Under DC 8100, "Migraine," very frequent 
and completely prostrating and prolonged attacks productive 
of severe economic inadaptability warrant assignment of a 50 
percent evaluation.  Where there are characteristic 
prostrating attacks occurring on an average of once a month 
over several months, a 30 percent evaluation is warranted.  
Where there are characteristic prostrating attacks averaging 
one in two months over several months, a 10 percent 
evaluation is warranted.  Where attacks are less frequent, a 
zero percent evaluation is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).  

The Board notes that, throughout the course of the appeal, 
the veteran has reported that her headaches occur frequently, 
and can only be relieved by her lying down.  In March 1997, 
the veteran's headaches were noted to occur three times a 
month, and last up to four or five hours, until she went to 
sleep.  In July 1997, the veteran submitted a statement in 
which she reported that she still suffered from headaches, 
and that these lasted for more than four hours a day.  In 
August 1997, on VA examination, the veteran reported 
suffering from headaches three or four times a week, and 
that, once a week, she would have to lay down for about an 
hour.  During a VA neurological evaluation in May 1999, she 
complained of severe headaches at least three to four times a 
week, lasting more than two to three hours at a time.  In 
addition, the veteran reported that she was attending school, 
and in the past five months had been incapacitated for some 
six days.  Thereafter, in October 1999, the veteran reported 
that she had been incapacitated by headaches for six to ten 
days in the previous five months.  

Because the veteran's contentions relate to symptoms that are 
readily observable, and because these contentions are 
centered upon matters within the knowledge and personal 
observations of the veteran, such contentions are competent 
to show that the veteran suffered from these symptoms.  In 
this respect, the Board notes that such evidence tends to 
provide competent evidence of the current level of the 
veteran's symptoms.  See Bruce v. West, 11 Vet.App. 405, 411 
(1998); Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  

Thus, based upon the claimed frequency and duration of the 
veteran's headaches, although not clinically demonstrated as 
prostrating, the Board finds a balance of positive and 
negative evidence as to the severity of the veteran's 
headache disability.  Under the reasonable doubt doctrine, 
where there is an approximate balance of positive and 
negative evidence on the merits of the claim, the benefit of 
the doubt shall be given to the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Since reasonable doubt 
as to the degree of disability shall be resolved in favor of 
the veteran, the Board finds an increased evaluation to 30 
percent for the veteran's service-connected headaches is 
warranted.  

Having found that the reasonable-doubt doctrine permits an 
increase to 30 percent, the Board notes that the current 
evidence of record does not demonstrate that the veteran's 
headaches are such that they warrant a 50 percent disability 
evaluation, i.e., that they are very frequent and completely 
prostrating prolonged attacks, productive of severe economic 
inadaptability.  In this respect the veteran contended, in an 
April 1999 statement, that she had not been able to work 
since February of 1998.  However, a review of the medical 
evidence does not reflect that the veteran's headaches 
restrict her from working.  Accordingly, the Board finds that 
a 50 percent disability rating for the veteran's service-
connected headaches under Diagnostic Code 8100 is not 
warranted.  

In reaching this decision, we have considered the potential 
application of the other various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
condition as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
the evidence does not present an unusual disability picture 
so as to render impractical the application of the regular 
schedular standard and warrant consideration for referral for 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence that the 
veteran's service-connected headaches has caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

A 30 percent evaluation for headaches is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  


REMAND

As noted in the Factual Basis, above, the veteran has 
complained of debilitating pain in her cervical and thoracic 
spine, as well as in her lower legs.  She contends that the 
pain limits her ability to function normally on a daily 
basis, especially while attending school.  The veteran's 
service-connected cervical spine and thoracic spine disorders 
are currently rated under diagnostic codes (DC) 5290 and 
5291, respectively, for limitation of motion.  With respect 
to bilateral shin splints, the veteran is currently rated 
analogously under DC 5022 for periostitis.  The Board notes 
that periostitis is rated on limitation of motion of affected 
parts as degenerative arthritis, under DC 5003.  In 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
be considered in assigning an evaluation for degenerative or 
traumatic arthritis under DC 5003 or DC 5010.  In addition, 
functional loss must be considered, as well as the impact of 
pain upon the disability.  

The U.S. Court of Appeals for Veterans Claims has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that Rating Schedule 
provisions based on limitation of motion do not subsume 38 
C.F.R. §§ 4.40, 4.45 (1998).  The Court in DeLuca also 
stressed that, in evaluating disabilities of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
See also 38 C.F.R. § 4.10 and § 4.40 (1999).  

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10.  Furthermore, we 
are not competent to ascertain the degree to which a 
disability has manifested itself, or how much pain the 
appellant is experiencing, or any associated functional loss, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  

In reviewing the medical evidence of record, the Board is 
cognizant that the veteran has undergone a number of VA 
examinations for evaluation of her spine and shin splints.  
In this respect, the most recent VA examination, in May 1999, 
revealed minimal and slight tenderness of the cervical spine 
and thoracic spine, respectively, with reports of discomfort 
during range of motion testing.  The veteran's lower legs 
were reported to be normal, although the veteran complained 
of tenderness along the course of her shins.  Prior VA 
examinations also revealed similar-type findings, without 
reporting much in the way of objective medical findings.  
With respect to DeLuca, a VA examiner in August 1997, 
following a spine evaluation, reported, "The veteran was 
examined per DeLuca.  She does not have flares, weakness, or 
disability beyond that observed at this examination that 
would be expected."  The Board observes that, since the 1997 
VA examination, the veteran has complained that her neck and 
back disorders do flare-up during use, and that, as a result, 
she suffers from constant pain.  VA examinations in October 
1998 and May 1999 do not discuss DeLuca, or the effect pain 
may have on the veteran's ability to function, with respect 
to her spine or shins.  

The Court has reaffirmed its holding in DeLuca, holding, in 
an analogous case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given the veteran's reports of suffering from 
increased pain and a loss in the ability to function as a 
result of her service-connected disabilities associated with 
her spine and shins, plus the need for consideration of the 
criteria emphasized in DeLuca, supra, the Board believes the 
veteran should undergo an additional medical examination to 
better assess her current level of disability with respect to 
her cervical spine, thoracic spine, and bilateral shin 
splints.  

With respect to the issue of sinusitis, the veteran was 
service connected for the disorder in June 1997, and awarded 
a 10 percent disability rating, effective from March 1996.  
Thereafter, the veteran sought an increased rating.  In a 
rating decision, dated October 25, 1999, the RO denied her 
claim.  Thereafter, in a letter to the veteran from the RO, 
dated October 29, 1999, the veteran was informed of the 
rating decision.  Thereafter, the veteran submitted to the RO 
a VA Form 9, which, while dated October 10, 1999, was date 
stamped as having been received by the RO on November 4, 
1999.  In the Form 9, the veteran noted her disagreement with 
the October 25, 1999, rating decision.  The RO subsequently 
informed the veteran by letter, dated in December 1999, that 
her NOD was invalid, given that it was dated prior to the 
issuance of the rating decision.  The Board notes that, with 
respect to a valid appeal timely filed, what is controlling 
in this instance is the date of receipt of the appeal 
document, and not the date of the document's creation.  


Therefore, given that the VA Form 9 is date stamped as having 
been received by the VARO Winston-Salem November 4, 1999, 
subsequent to the RO's October 25, 1999, rating decision;and 
its October 29, 1999, notification letter to the veteran, the 
Board finds the veteran's NOD is valid.  An SOC addressing 
that claim has not been furnished to the veteran.  In a 
situation such as this, the Court has held that the Board 
should remand, rather than refer, the matter to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet.App. 
238, 240- 41 (1999).  

On remand, the RO should reexamine the veteran's claim to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD is withdrawn.  See 
38 C.F.R. § 19.26 (1999).  If, and only if, a timely 
substantive appeal is received, then the claim should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1999).

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claims are REMANDED to the RO for the following action:

1. The RO should reexamine the veteran's 
claim for an increased rating for 
sinusitis, to determine whether 
additional development or review is 
warranted.  If no preliminary action 
is required, or when it is completed, 
the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by 
granting the benefits sought on 
appeal, or the NOD is withdrawn.  
However, the claim should be certified 
to the Board for appellate review if, 
and only if, a timely substantive 
appeal is received.  

2. The RO should obtain the names and 
addresses of all medical care 
providers (VA or non-VA), if any, who 
have treated the veteran for her 
cervical spine and thoracic spine 
disabilities, as well as for shin 
splints, since May 1999.  The RO 
should request that the veteran 
furnish signed authorizations for 
release to the VA of medical records 
in connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such treatment records, 
and any additional VA medical records 
not already on file which may exist, 
and incorporate them into the claims 
folder.  

3. The veteran should be scheduled for a 
medical examination to re-evaluate 
the nature and extent of her cervical 
spine and thoracic spine disorders, 
as well as for shin splints.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and 
any evidence added to the record.  
The examiner's report should fully 
set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  

4. In particular, the examiner should 
report on the level of the veteran's 
pain due to her spine disabilities, 
as well as for her shin splints, and 
the effect such pain has, or would 
have, on her functional ability.  If 
feasible, the examiner should comment 
as to any additional range-of-motion 
loss (beyond that due to the 
objectively-demonstrated joint 
abnormality) caused by those factors 
during flare-ups of the disorders, as 
the veteran has contended occur.  In 
addition, the examiner should state 
the etiology of any pain, and whether 
such pain claimed by the veteran is 
supported by adequate pathology, or 
evidenced by visible behavior on 
motion or palpation.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

5. Upon completion of the development of 
the record requested by the Board, 
and any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claim, 
with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If 
action taken remains adverse to the 
veteran, she and her accredited 
representative should be furnished an 
SSOC concerning all evidence added to 
the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§§ 4.40.  Thereafter, the veteran and 
her representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 



